Appellant was convicted of sodomy, his punishment being assessed at five years confinement in the penitentiary.
The indictment is attacked as being insufficient. It follows the form laid down by Judge Willson in Willson's Texas Criminal Forms No. 261, which has been held sufficient in its averments to state this character of case of sodomy. There were no exceptions to the charge. The motion for new trial is based, first, upon the insufficiency of the indictment; second, that the verdict of the jury is contrary to the law and the evidence, and, third, that the verdict is not supported by the evidence introduced by the State. The first proposition has been met by reference to Judge Willson's forms. The second and third grounds may be answered by stating that the record is before us without a statement of facts. It was also contended in the motion for new trial that the verdict of the jury is written on an indictment, but does not show which defendant was found guilty of the charge of sodomy. Gomez, appellant, alone was on trial, a severance having been obtained. As this record is presented to the court we find no reversible error. The judgment will, therefore, be affirmed.
Affirmed.